09-4577-cv
    Gadsden v. Bernstein Litowitz Berger & Grossmann LLP


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.        WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 18th day of June, two thousand ten.

    PRESENT:
              Dennis Jacobs,
                   Chief Judge,
              Amalya L. Kearse,
              Pierre N. Leval,
                   Circuit Judges.
    __________________________________________

    Norma Evans Gadsden,

                      Plaintiff-Appellant,

                      v.                                         09-4577-cv

    Bernstein Litowitz Berger & Grossmann LLP,
    J. Erik Sandstedt, Esq., John Kehoe,
    Rochelle Feder Hansen, Esq.,

              Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                      Norma Evans-Gadsden, pro se, Mount Vernon,
                                        NY.

    FOR APPELLEES:                      John P. Keil, Rebecca G. Fischer, Collazo
                                        Florentino & Keil LLP, New York, NY.
     Appeal from an order of the United States District
Court for the Southern District of New York (Robinson, J.).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of the district court be
AFFIRMED. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and
the issues on appeal.

     Appellant Norma Evans-Gadsden, pro se, appeals the
district court’s post-judgment order denying her motion for
reconsideration of a June 2007 order of the district court.
That June 2007 order granted the defendants’ motion for
summary judgment and denied Evans-Gadsden’s cross-motion for
summary judgment. Evans-Gadsden has also filed a motion
with this Court, asking us to compel defendants to answer an
interrogatory.

     This Court reviews rulings on Rule 60(b) motions for
abuse of discretion. See Transaero, Inc. v. La Fuerza Aerea
Boliviana, 162 F.3d 724, 729 (2d Cir. 1998). “A district
court would necessarily abuse its discretion if it based its
ruling on an erroneous view of the law or on a clearly
erroneous assessment of the evidence.” Id.

     Here, the district court correctly determined that
Evans-Gadsden’s motion for reconsideration, alleging that
her adversary had “perpetrated fraud and forgery during the
discovery phase of [the] litigation,” was untimely. The
motion was brought more than two years after the judgment.
See Fed. R. Civ. P. 60(c); Warren v. Garvin, 219 F.3d 111,
114 (2d Cir. 2000) (holding the one-year limitations period
under Rule 60(c) is “absolute”); see also King v. First Am.
Investigations, Inc., 287 F.3d 91, 94 (2d Cir. 2002)
(holding that appeal does not toll the one-year limitations
period for filing a Rule 60(b) motion).

     We have considered all of Evans-Gadsden’s arguments on
appeal and find them to be without merit.

                             2
     Accordingly, the order of the district court is
AFFIRMED and the motion is DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3